


December 9, 2013


Miller Energy Resources, Inc.
9721 Cogdill Road, Suite 302
Knoxville, TN 37932
Attention:    Scott M. Boruff
Chief Executive Officer


Re:
Waiver and Amendment No. 8 (this “Amendment”)



Ladies and Gentlemen:


We refer to that certain Loan Agreement dated as of June 29, 2012 (as heretofore
amended or otherwise modified, the “Loan Agreement”), by and among Miller Energy
Resources, Inc., a Tennessee corporation (the “Borrower”), the financial
institutions party thereto from time to time as Lenders and Apollo Investment
Corporation, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the meanings given such terms in the Loan Agreement, as amended
hereby. References herein to any Section shall be to a Section of the Loan
Agreement, as amended hereby, unless otherwise specifically provided.


The Borrower has informed the Administrative Agent that it wishes to request a
waiver and make certain amendments to the Loan Agreement. Principally among
these are the waiver of any default of the interest coverage ratio covenant
included in the Maintenance Covenants in Section 7.17(a) of the Loan Agreement
for the fiscal quarter ending October 31, 2013 and amendments relating to the
proposed acquisition of certain oil and gas assets and related entities by Cook
Inlet Energy, LLC from Armstrong Cook Inlet, LLC, GMT Exploration Company, LLC,
Dale Resources Alaska, LLC, Jonah Gas Company, LLC, and Nerd Gas Company LLC.


Accordingly, the Borrower, the Administrative Agent and the Lenders (or at least
the required percentage thereof) hereby agree as follows:


1.Waiver re Interest Coverage Ratio. Subject to the terms and conditions hereof,
to the extent the Borrower was not in compliance with the interest coverage
ratio covenant included in the Maintenance Covenants in Section 7.17(a) of the
Loan Agreement for the fiscal quarter ended October 31, 2013 (the “Specified
Default”), the Administrative Agent and the Lenders (or at least the required
percentage thereof) hereby agree to waive the Specified Default to the extent
now existing. The foregoing waiver is contingent upon the satisfaction of the
conditions precedent set forth in Section 4 below and shall not be construed as
an amendment, waiver or modification of the Loan Agreement or the other Loan
Documents except as expressly provided herein. The Administrative Agent and the
Lenders reserve the right to exercise any rights and remedies available to them
in connection with any other present or future Defaults or Events of Default
under any provision of the Loan Agreement or any provision of any other Loan
Document. The description herein of the Specified Default is based upon the
information provided to the Administrative Agent and the Lenders on or prior to
the date hereof and shall not be deemed to exclude the existence of any other
Defaults or Events of Default. The failure of the Administrative Agent or the
Lenders to give notice to the Borrower of any other Defaults or Events of
Default is not intended to be nor shall be a waiver thereof. Borrower hereby
agrees and acknowledges that the Administrative Agent and the Lenders require
and will require strict performance by the Borrower of all of its obligations,
agreements and covenants contained in the Loan Agreement and the other Loan
Documents, and no inaction or action regarding any Default or Event of Default
is intended to be or shall be a waiver thereof.


2.Amendments to the Loan Agreement. The following amendments to the Loan
Agreement and certain Schedules to the Loan Agreement are hereby adopted:


(a)New Defined Terms.




--------------------------------------------------------------------------------






(i)     The new defined term “Armstrong Acquisition” is hereby added in
appropriate alphabetical order, reading as follows:


“Armstrong Acquisition” means the acquisition by Cook Inlet Energy, LLC of (i)
all of the membership interests of Anchor Point Energy, LLC from Armstrong Cook
Inlet, LLC, GMT Exploration Company, LLC, Dale Resources Alaska, LLC, Jonah Gas
Company, LLC, and Nerd Gas Company LLC, and (ii) substantially all business
(including all assets and liabilities) related to the North Fork Unit operations
of Armstrong Cook Inlet, LLC, GMT Exploration Company, LLC, Dale Resources
Alaska, LLC, Jonah Gas Company, LLC, and Nerd Gas Company LLC, from the same (or
any other third party having an interest in such assets and liabilities),
including their wells and leases in the North Fork Unit, and related equipment
and contracts.


“RCA Guaranty” means that guaranty in favor of the State of Alaska, in the form
attached hereto as Exhibit F”


(b)Amendment to the Existing Definitions


(i)Consolidated Permitted Expenses. The definition of “Consolidated Permitted
Expenses” is hereby amended by replacing the “and” preceding clause (n) with a
comma, and the period at the end of clause (n) with a comma, and adding the
following after clause (n):


“and (o) the payment of consideration for the Armstrong Acquisition in an amount
not to exceed $70,000,000 in total consideration.”


(i)Maintenance Covenant Compliance Date. The definition of “Maintenance Covenant
Compliance Date” is hereby amended and restated in its entirety to read as
follows:


“‘Maintenance Covenant Compliance Date’ means the first date on which Borrower
has delivered a duly executed and completed Compliance Certificate for the
Fiscal Quarter most recently ended (commencing with the Fiscal Quarter ending
October 31, 2013), which includes (a) a certification that no Default or Event
of Default has occurred and is continuing and (b) a certification and
demonstration that the Borrower is in compliance, as of the last day of the
period covered by the financial statements attached thereto, with each of the
Maintenance Covenants; provided that Borrower shall not be required to be in
compliance with the interest coverage ratio covenant contained in Section
7.17(a) until the Fiscal Quarter ending October 31, 2014.”


(c)Amendment to Section 7.6. Section 7.6 of the Loan Agreement is hereby amended
by (i) deleting the word ‘and” in front of clause (d) thereof and (ii) adding
the following at the end of clause (d): “and (e) the guarantee by the Borrower
of CIE and Anchor Point Energy, LLC under the RCA Guaranty so long as the
obligations or expenditures guaranteed thereby are otherwise permitted
hereunder; provided that such RCA Guaranty shall not become effective prior to
the date that the Armstrong Acquisition shall have closed as permitted in
accordance with Section 7.12.”


(d)Amendment to Section 7.17. Section 7.17 is amended as set forth below.


(i)Amendment to Interest Coverage Ratio Covenant. Section 7.17(a) shall be
deleted in its entirety and replaced with the following:






--------------------------------------------------------------------------------




“(a)    Interest Coverage Ratio. As of the end of any Fiscal Quarter of
Borrower, commencing with the Fiscal Quarter ending October 31, 2014, a ratio of
Consolidated EBITDA for the Interest Coverage Period ending on such date to
Interest Expense paid or payable in cash or in kind for the Interest Coverage
Period ending on such date of at least:
Fiscal Quarter Ending
 
Minimum Level
October 31, 2014
 
4.00:1.00
January 31, 2015 and thereafter
 
4.25:1.00



(i)Amendment to Minimum Gross Production Covenant. Section 7.17(c) shall be
deleted in its entirety and replaced with the following:


“(c)    Minimum Gross Production. As of the end of any Fiscal Quarter of
Borrower, commencing with the Fiscal Quarter ending October 31, 2013, a daily
average of gross production of Hydrocarbons (calculated at the wellhead on a
barrel of oil equivalent basis, where 15 Mcf of natural gas is equal to one
barrel of oil) from the Cook Inlet Oil and Gas Properties combined with the
Tennessee Oil and Gas Properties during each such Fiscal Quarter of at least:
Fiscal Quarter Ending
 
Minimum Level
October 31, 2013
 
2,100
January 31, 2014
 
3,000
April 30, 2014
 
3,500
July 31, 2014
 
4,000
October 31, 2014 and thereafter
 
4,500



(a)Amendment to Exhibits. A new Exhibit F is hereby added to the Loan Agreement,
reading as set forth on Annex A hereto.


(b)Amendment to Schedule 7.12. Section 7.12 is hereby amended by deleting the
“and” at the end of clause (h), by replacing the period at the end of clause (i)
with “; and”, and by adding the following clause (j):


(j) the Armstrong Acquisition; provided that:
(i) at the time of and after giving effect to such acquisition, no Default or
Event of Default exists or could reasonably be expected to result from such
acquisition,
(ii) Borrower and its Subsidiaries shall have complied with all of the
requirements of Section 6.13 with respect thereto,
(iii) neither Borrower nor any of its Subsidiaries incurs any indebtedness,
liability or other obligation in connection with such acquisition except for
prospective liabilities for operation of such Oil and Gas Properties and
plugging and abandonment costs on such Oil and Gas Properties;
(iv) Borrower is in compliance with the Minimum Gross Production covenant set
forth in Section 7.17(c) for the most recently ended Fiscal Quarter;




--------------------------------------------------------------------------------




(v) after giving effect to the Armstrong Acquisition, Borrower is in pro forma
compliance with each of the Interest Coverage Ratio and Asset Coverage Ratio set
forth in Section 7.17(a) and Section 7.17(b); and
(vi) the aggregate amount of expenditures or payments made pursuant to this
Section 7.12(j) shall not exceed $70,000,000.
1.Ratification, Reaffirmation and Representations of Loan Parties. By its
signature below, each Loan Party hereby (a) acknowledges and agrees that, except
as expressly provided herein, the Loan Agreement, as amended hereby, and each of
the other Loan Documents are hereby ratified and confirmed in all respects and
shall remain in full force and effect; (b) ratifies and reaffirms its
obligations under, and acknowledges, renews and extends its continued liability
under, the Loan Agreement, as amended hereby, and each other Loan Document to
which it is a party; (c) ratifies and reaffirms all of the Liens securing the
payment and performance of the Obligations; and (d) represents and warrants to
the Administrative Agent and the Lenders that, as of the date hereof, (i) after
giving effect to this Amendment, all of the representations and warranties
contained in the Loan Agreement, as amended hereby, and each other Loan Document
to which it is a party are true and correct in all material respects, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects as of such specified earlier
date, (ii) after giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, and (iii) the execution, delivery, and
performance of this Amendment by such Loan Party have been duly authorized by
all necessary action on the part of such Loan Party. This Amendment shall be
deemed to constitute a Loan Document for all purposes and in all respects. From
and after the date hereof, all references to the Loan Agreement and the Loan
Documents shall mean such Loan Agreement and such Loan Documents as amended by
this Amendment. By its signature below, each Loan Party agrees that, except as
expressly set forth herein, nothing herein shall be construed as (a) an
amendment, alteration, modification, waiver or continuing waiver of the
provisions of the Loan Agreement or any other Loan Document or (b) a waiver of
any Default or Event of Default now existing or hereafter arising under the Loan
Agreement or any other Loan Document. Nothing contained herein shall obligate
the Lenders to (i) grant any additional or future consents, amendments or
waivers under any provision of the Loan Agreement or any other Loan Document or
(ii) waive any Default or Event of Default now existing or hereafter arising
under the Loan Agreement or any other Loan Document, except as expressly
provided in Section 1 hereof.


2. Conditions to Effectiveness. This Amendment shall become effective as of the
date first written above when and only when (a) the Administrative Agent shall
have received duly executed counterparts of this Amendment signed by each Loan
Party and the Lenders (or at least the required percentage thereof), and (b) the
Borrower shall have paid to the Administrative Agent all costs, fees and
expenses payable pursuant to Section 17.7 of the Loan Agreement.


3.No Changes to Governing Documents. Borrower represents and warrants to the
Administrative Agent and the Lenders that the resolutions and Governing
Documents certified to the Administrative Agent and the Lenders by Borrower on
June 29, 2012, remain in full force and effect and have not been amended or
otherwise modified, except for the changes to its Charter designating the Series
B Preferred Stock, Series C Preferred Stock, and Series D Preferred Stock. By
its respective signature below, each of the Loan Parties (other than the
Borrower) represents and warrants to the Administrative Agent and the Lenders
that its respective resolutions and Governing Documents certified to the
Administrative Agent and the Lenders by such Loan Party on June 29, 2012 remain
in full force and effect and have not been amended or otherwise modified.


4.Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.


5. Miscellaneous. In the event that any one or more of the provisions contained
in this Amendment shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or




--------------------------------------------------------------------------------




unenforceability shall not affect any other provision of this Amendment. This
Amendment shall be binding upon and inure to the benefit of the Administrative
Agent, the Lenders and the Borrower and their respective successors and assigns
permitted pursuant to the Loan Agreement. This Amendment may be executed in
counterparts with each counterpart constituting an original and all of the
counterparts, once executed, constituting but one original. Delivery of an
executed counterpart by facsimile or other electronic means shall be effective
as delivery of an original executed counterpart.


[Signature Pages Follow]




--------------------------------------------------------------------------------






If the foregoing is acceptable to you, please execute a copy of this Amendment
in the spaces provided below to evidence your acceptance and approval of the
foregoing and return a fully-executed counterpart of this letter to the
attention of the undersigned.
 
Very truly yours,
 
 
 
APOLLO INVESTMENT CORPORATION, as
 
Administrative Agent for the Lenders as a
 
Lender
 
 
 
By: Apollo Investment Management, L.P.
 
 
 
By: ACC Management, LLC, as its General Partner
 
 
 
By: /s/ Ted Goldthorpe
 
Name: Ted Goldthorpe
 
Title: President





--------------------------------------------------------------------------------




 
Acknowledged, agreed and accepted as of the 9th day of December, 2013.
 
 
 
BORROWER
 
 
 
MLLER ENERGY RESOURCES, INC.
 
a Tennessee corporation
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
GUARANTORS
 
 
 
MILLER DRILLING, TN LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Member
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
MILLER ENERGY SERVICES, LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
MILLER ENERGY GP, LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer





--------------------------------------------------------------------------------




 
MILLER RIG & EQUIPMENT, LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
COOK INLET ENERGY, LLC
 
 
 
By: /s/ David M. Hall
 
Name: David M. Hall
 
Title: Manager and Chief Executive Officer
 
 
 
EAST TENNESSEE CONSULTANTS, INC.
 
 
 
By: /s/ Eugene D. Lockyear
 
Name: Eugene D. Lockyear
 
Title: President
 
 
 
EAST TENNESSEE CONSULTANTS II, L.L.C.
 
 
 
By: /s/ Eugene D. Lockyear
 
Name: Eugene D. Lockyear
 
Title: Manager





--------------------------------------------------------------------------------




ANNEX A


TO WAIVER AND AMENDMENT NO. 8




EXHIBIT F
TO
LOAN AGREEMENT BY AND AMONG MILLER ENERGY RESOURCES, INC., AS BORROWER, THE
LENDERS SIGNATORY THERETO, AND APOLLO INVESTMENT CORPORATION AS ADMINISTRATIVE
AGENT FOR THE LENDERS


FORM OF RCA GUARANTY




Corporate Guaranty
WHEREAS, subject to receiving the approval of the Regulatory Commission of
Alaska (“Commission”), Cook Inlet Energy, LLC (“CIE”) has agreed to purchase,
from Armstrong Cook Inlet, LLC, GMT Exploration Company LLC, Dale Resources
Alaska, LLC, Jonah Gas Company LLC, and Nerd Gas Company, LLC, collectively
referred to as the “Owners”, their ownership interest in certain oil and
gas-related assets, including 100% of their membership interests in Anchor Point
Energy, LLC (“APE”) and all other rights, title and interest each owner may have
in the North Fork Pipeline (“NFP”). As used herein “membership interests” shall
be understood to include all membership interests and any other equity or
ownership interest in APE.
WHEREAS, CIE and the Owners have submitted a joint application (“Application”)
to the Commission, seeking Commission approval of the acquisition by CIE of the
Owners’ membership interests in APE and other interests in the NFP. In ruling on
the Application, the Commission will consider the financial fitness of CIE to
own APE and, through APE, to operate the NFP as a pipeline carrier under the
Pipeline Act. In ruling on the application, Commission may, but need not,
consider this Corporate Guaranty.
NOW, THEREFORE, this Corporate (“Guaranty”) dated as of December __, 2013, by
Miller Energy Resources, Inc. a Tennessee corporation with its principal place
of business in Knoxville, Tennessee (“Guarantor”) is made in favor of the State
of Alaska (“Alaska”), acting by and through the Commission, pursuant to AS42.06
(the “Pipeline Act”).
1.
Guaranty. For value received, and to provide a guaranty to Alaska from Miller
Energy Resources, Inc. as Guarantor to CIE, a subsidiary of Guarantor, and to
APE (hereinafter referred to as the “Guaranteed Parties”), in connection with
the Commission’s review of the Application, Guarantor unconditionally and
irrevocably guarantees to Alaska the full and timely payment and performance of
the common carrier liabilities and obligations of each of the Guaranteed Parties
to Alaska under the Pipeline Act in connection with and to the extent of the
Guaranteed Party’s ownership interest in APE and the North Fork Pipeline. Such
liabilities and obligations of the Guaranteed Party to Alaska under the Pipeline
Act in connection with and to the extent of the Guaranteed Party’s (or Parties’)
interests in APE and the NFP, are hereinafter referred to as “Obligations.’



2.
Nature of Guaranty. Without limitation of the provisions of the Pipeline Act,
Guarantor’s obligations hereunder with respect to any Obligation shall not be
affected by (a) the existence, validity, enforceability, perfection, or extent
of any collateral for such Obligations, (b) any waiver, failure to enforce or
any compromise on the part of Alaska as to any term, condition, or obligations
under the Pipeline Act, or any terms or provisions of any pleading, stipulation,
motion, paper or other document, order, judgment, or decree prepared or filed in
connection with any administrative or judicial proceeding to which this
guarantor or its Guaranteed Party is not a party, or (c) the release or
substitution of any other guarantors or the release of any security or the
taking of additional security of





--------------------------------------------------------------------------------




any kind covering the obligations of the Guaranteed Party. Alaska shall not be
obligated to file any claims relating to the Obligations owing to it in the
event that a guaranteed Party becomes subject to a bankruptcy, reorganization or
similar proceeding, and the failure of Alaska to so file shall not affect
Guarantor’s obligations hereunder. In the event that any payment to Alaska in
respect to any Obligations has not been made by a Guaranteed Party, or is
rescinded or must otherwise be returned for any reason whatsoever, Guarantor
shall remain liable hereunder in respect to such Obligations as if such payment
had not been made and immediately, upon written demand of Alaska, shall pay to
Alaska the among due and unpaid without set-off, deduction or counterclaim, in
like manner, as if such amount constituted the direct and primary obligation of
Guarantor. Without limitation of the foregoing, such payment by Guarantor shall
be without prejudice to such rights; claims and defenses (other than defenses
arising from the bankruptcy or insolvency of the Guaranteed Party and other
defenses expressly waived hereby) which the Guaranteed Party may have to payment
of any Obligation.


3.
Consents, Waivers and Renewals. Guarantor agrees that Alaska and the Guaranteed
Parties may, with prior written consent of Guarantor, mutually agree to modify
the Obligations, or any agreement between Alaska and the Guaranteed Party,
without in any way impairing or affecting this Guaranty. Guarantor agrees that
Alaska may resort to Guarantor for payment for any of the Obligations, whether
or not Alaska shall have resorted to any collateral security or shall have
proceeded against any other obligator principally or secondarily obligated with
respect to any of the Obligations. Except as provided in the Pipeline Act,
Alaska shall not be required, prior to any demand hereunder for payment by
Guarantor, to pursue any rights or remedies which it may have against a
Guaranteed Party or against any other person, party, guarantor or security.
Unless precluded by circumstances or operation of law, a Guaranteed Party will
be joined in any suit against Guarantor under this Guaranty. Guarantor hereby
waives notice of acceptance of this Guaranty, and presentment, protest and
notice of protest or dishonor of any of the indebtedness hereby guaranteed.



4.
Successor and Assigns. This Guaranty shall be binding upon Guarantor and its
successors and assigns, immediate and remote, and shall inure to the benefit of
Alaska. The expression “successors and assigns” shall include, but shall not be
limited to, any person or entity to whom all, or substantially all, of the
assets of Guarantor have been transferred by operation of law or otherwise. This
Guaranty cannot be waived, discharged, cancelled, revoked or amended except as
provided herein or by order of the Commission.



5.
Payments. Any payment to be made by Guarantor pursuant hereto shall be effected
by electronic transfer or by a good and valid check of Guarantor made payable to
the order of Alaska. Said check shall not be a third-party check and shall not
contain any endorsements or notations. Such payments will be accepted by Alaska,
subject to collection, at the address listed in Paragraph 6 of this Guaranty or
at such other address as may be specified in accordance with that Paragraph.



6.
Notices. Any notice or demand that may be given or made under or pursuant to
this Guaranty shall be in writing and, until further notice, shall be addressed
in the case of Alaska, as follows:



Regulatory Commission of Alaska
701 West Eighth Avenue, Suite 300
Anchorage, Alaska 99501


Until further notice, such notices and demand pursuant to this Guaranty shall be
addressed to Guarantor as follows:
Miller Energy Resources, Inc.




--------------------------------------------------------------------------------




9721 Cogdill Road, Suite 302
Knoxville, Tennessee 37932


Guarantor hereby appoints the following agent who may accept service of legal
process in connection with this Guaranty, and who may be served at the following
address:
Cook Inlet Energy, LLC
601 W. 5th Avenue, Suite 301
Anchorage, Alaska 99501


Either Alaska or Guarantor, by written notice addressed in accordance with this
Paragraph, may notify the other of the change of its address for the receipts of
notice and demands. Guarantor may substitute a different agent for acceptance of
service of legal process by written notice addressed in accordance with this
Paragraph.
7.
Effective Date. This Guaranty shall become effective, following Approval of the
Application and contemporaneously with the Closing of the transfer of the
Owners’ membership interests in APE to CIE.



8.
Subrogation. Upon payment of all the Obligations owing hereunder, Guarantor
shall, to the extent allowed by law, be subrogated to the rights of Alaska
against the Guaranteed Party. Guarantor shall have no right of subrogation with
respect to any, or arising out of any, particular claim or demand by Alaska
against Guarantor or the Guaranteed Party, or against any security Alaska may
have obtained from the Guaranteed Party, until Alaska has received full
satisfaction by Guarantor of such claim or demand.



9.
Termination, Governing Law. This Guaranty shall be construed in accordance with
applicable Alaska law. Subject to the terms, conditions, and limitations hereof,
this Guaranty is a continuing guaranty which shall remain in force and full and
final payment of all of the Obligations of the Guaranteed Party to Alaska
guaranteed hereby.



10.
Consent to Jurisdiction. Guarantor acknowledges that, for purposes of enforcing
this Guaranty only, it is subject to the jurisdiction of the Commission, its
successor, or in the absence of the continuation of any successor agency, the
State of Alaska.



11.
Authority to Bind Guarantor. Guarantor has caused this Guaranty to be executed
by a person duly authorized to bind Guarantor.







 
Miller Energy Resources, Inc.
 
By: ______________________________
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer











